Citation Nr: 0027345	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1974 and from April 1976 to January 1985.

The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO granted entitlement to service 
connection for residuals of a fracture to the left wrist and 
assigned a noncompensable evaluation, effective February 26, 
1997, and denied reopening the claim of entitlement to 
service connection for a low back disorder.

In February 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a low back disorder when it issued an 
unappealed rating decision in October 1995.

2.  Evidence submitted since the final October 1995 decision 
bears directly or substantially upon the issue at hand, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for a low 
back disorder is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

4.  Residuals of a fracture of the left wrist are not 
productive of any ascertainable disablement or functional 
loss due to pain or other pathology.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1995 rating decision 
wherein the RO denied reopening the claim of entitlement to 
service connection for a low back disorder is new and 
material, and the veteran's claim for this benefit has been 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The criteria for a compensable evaluation for residuals 
of a fracture of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal the veteran was seen with 
complaints of back pain.  The examiner stated there was 
tenderness in the paraspinal musculature of the mid back, and 
entered a diagnosis of back strain.

A March 1974 report of general medical examination shows 
clinical evaluation of the spine and other musculoskeletal 
system was normal.  The examiner noted the veteran had a 
history of low back strain and that he was taking muscle 
relaxants and using heat.  The examiner stated it was not 
considered disabling.

A November 1974 VA examination report shows the veteran 
reported he had fallen off a ladder one year prior, which was 
approximately six to seven feet high.  He stated he was 
treated with outpatient pain pills and physiotherapy.  He 
stated currently he would get back pain with bending, 
lifting, and stooping on exertion.  He noted he could run and 
that his back would not give him trouble.  X-rays taken at 
that time revealed the vertebral bodies to be normal.  The 
examiner entered a diagnosis of "Lumbosacral spine, no 
residuals of disease or injury."

The RO denied entitlement to service connection for 
lumbosacral strain as not shown on last examination when it 
issued a rating decision in December 1974.

A June 1985 private medical record shows a statement that the 
veteran had been examined and treated for low back muscle 
strain and that he should avoid strenuous activity.

October 1985 and February 1989 reports of medical examination 
show that clinical evaluations of the spine and other 
musculoskeletal system were normal.  The veteran denied 
having any recurrent back pain.

An August 1993 report of medical examination shows that 
clinical evaluation of the spine and other musculoskeletal 
system was normal.  The veteran denied any recurrent back 
pain.  The examiner noted he had fractured the left wrist 
when he was 18 years old and had had a cast only.  He denied 
having had surgery or being hospitalized.  The examiner 
stated it was healed with no complaints and no symptoms.


A May 1995 VA outpatient treatment report shows the veteran 
complained of low back pain.  He reported the onset as of 
1985.  The diagnostic impression was mechanical low back 
pain.

An October 1995 VA outpatient treatment report shows the 
veteran reported having a back sprain and low back spasms for 
two days.  He reported he had a long history of low back pain 
for at least the last five years.  He reported no known 
trauma.  No diagnosis was entered.

A February 1996 prescription shows a diagnosis of low back 
pain.

A February 1996 private medical record shows the veteran 
reported a long history of low back pain with a back sprain 
22 years prior.  He currently reported burning pain on mid to 
lower back, which radiated to the testicle.  

An x-ray taken at that time revealed minimal degenerative 
disc changes at L3-L4 and L4-L5.  The examiner entered a 
diagnosis of low back pain, long standing with neurologic 
deficit.

An April 1996 private medical record shows the veteran 
reported some intermittent low back pain.  The examiner 
entered an assessment of intermittent low back pain with no 
indication of significant pathology.

A May 1996 service record shows the veteran sustained an 
injury to his left wrist while on reserve duty for the 
National Guard.  The medical record indicated he had been 
playing football.  X-rays at that time showed severe 
degenerative joint disease of the left distal radioulnar 
joint.  The examiner noted he had had a previous fracture 19 
years prior.  A diagnosis of ulnar styloid fracture of the 
left wrist with severe traumatic degenerative joint disease 
of the distal radioulnar joint was entered.


An October 1997 private medical record from a physical 
therapist shows the veteran was treated for low back pain.  
The veteran reported his back problem began in 1971, when he 
was in the military.  He stated he had injured his back 
"multiple times" during his first period of service.  

An April 1998 private magnetic resonance imaging (MRI) of the 
lumbar spine shows the veteran had disc bulging and moderate 
facet hypertrophy, which contributed to mild canal stenosis 
at the L3-L4 and L4-L5 levels.

An August 1998 VA outpatient treatment report shows the 
veteran complained of chronic left wrist pain.  The examiner 
stated the left wrist revealed edema and erythema.  There was 
tenderness with motion and use of the left wrist.  The 
diagnostic impression was degenerative joint disease of the 
left wrist.

A September 1998 VA examination report shows that the veteran 
reported he had fallen in May 1996, and had fractured the 
ulnar styloid of the wrist.  He reported he had had a prior 
fracture of the wrist when he was 19 years old prior to 
active duty, and had severe degenerative joint disease from 
the prior left wrist fracture.  The examiner noted that a 
June 1996 x-ray showed that the fracture was well healed.  He 
recorded that a September 1997 x-ray showed a prior fracture 
of the radius and ulna with a deformity at the ulna, and an 
unfused ulnar styloid with post-traumatic osteoarthritis of 
the radial carpal and intracarpal joints.

The veteran reported that he had pain about the left wrist, 
which the examiner noted he was pointing to the ulnar styloid 
region.  He stated he had pain in that location every 
morning, which would decrease with use.  He reported 
occasional swelling in the area, and noted he had had pain in 
that location prior to the May 1996 accident.

Physical examination of the left wrist revealed a negative 
Tinel's sign about the volar carpal region for both the 
median and ulnar nerves.  There was slight tenderness about 
the dorsal carpal region on the left and slight tenderness 
about the ulnar styloid area.  

The examiner noted that there was no swelling about the 
wrist, and capillary circulation was normal.  The veteran was 
able to touch the fingertips of the lateral four digits to 
the proximal palmar crease.  On sensory examination to 
pinwheel there were varying areas of sharpness and dullness, 
without anatomic patter in the forearm, wrist, and hand on 
the left.  

Measured ranges of motion were 30 degrees of dorsal flexion, 
50 degrees of palmar flexion, 25 degrees of ulnar deviation, 
and 20 degrees of radial deviation.  The examiner noted that 
all ranges of motion had some complaints of pain at the 
terminal degrees of motion.

The impression was osteoarthritis, severe degenerative joint 
disease of the left wrist from a prior fracture at age 19, 
and non-union of the ulnar styloid of the left wrist from the 
1996 injury while on reserve duty.

The examiner noted that there was no functional impairment or 
loss "whatsoever" from the 1996 ulnar styloid fracture.

A September 1998 x-ray of the left wrist revealed an old 
healed fracture deformity with secondary osteoarthritic 
changes at the radial ulnar joint distally.  The VA 
radiologist noted that there had been no change since the 
September 1997 x-ray.

A September 1998 private medical record shows the veteran was 
diagnosed with low back strain secondary to lumbar disc 
disease.

In February 1999 the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated he had been in the 
Marine Corps from 1972 to 1975, and in the Army from 1975 to 
1985.  He stated he had initially injured his back in service 
while doing physical training.  He stated he sprung his back 
and had to go to the hospital to see a doctor.  He indicated 
that the doctor took some x-rays and gave him some 
medication.  He stated his back went out on him approximately 
three more times while in service, at which times, he was 
treated with medication and had x-rays taken.

The veteran testified he informed the Army at the time he was 
entering service that he had a bad back, but stated that the 
Army still let him enter service.  He stated he had seen a 
doctor soon after his second period of service and that he 
was eventually diagnosed with a bulging disc.  He denied any 
intercurrent injuries to his back.

The veteran stated he had pain in his left wrist, which had 
been documented in the most recent VA examination.  He noted 
he was wearing a wrist brace all the time and stated if he 
did not wear it, his wrist would swell.  He stated he had 
some atrophy from the lack of use of his left wrist, and 
weakness with his left-hand grip.

A February 1999 VA MRI of the lumbar spine disclosed severe 
degenerative disease at the L3-L4 level, small disc 
protrusions at L3-L4 and L5-S1, moderately prominent central 
and left paramedian disc protrusion at the L4-L5 level, and 
generalized diminution of the overall bone marrow fat.

A February 1999 VA x-ray of the lumbar spine showed slight 
levoscoliosis at L4-L5 and asymmetric disc space narrowing at 
L3-L4 on the right with slight irregularity at the endplate 
and bony sclerosis involving the inferior half of L3 and the 
superior half of L4 with associated spondylosis anteriorly 
and laterally, principally to the right side.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a) (1999), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  

Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  

Third, if the claim is well grounded, VA may then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id.  The Court noted in Elkins that by the ruling 
in Hodge, 155 F.3d 1356, the Federal Circuit Court 
"effectively decoupled" the determination of new and 
material evidence and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. App. 209 
.

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


The Court has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  



(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  




Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for either limitation of motion of the wrist 
(dorsiflexion less than 15 degrees) or when the palmar 
flexion is limited in line with the forearm for both the 
major and minor hands.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).



Analysis

Whether new and material evidence has 
been submitted
to reopen a claim of entitlement to 
service connection
for a low back disorder.

The RO denied entitlement to service connection for a low 
back disorder diagnosed as lumbosacral strain on the basis of 
its not having been shown on the last examination when it 
issued an unappealed rating decision in December 1974.  The 
RO denied reopening the claim of entitlement to service 
connection for a low back disorder in an unappealed rating 
decision in October 1995.  When a claim is finally denied by 
the RO, the claim may not thereafter be reopened and allowed, 
unless new and material evidence has been presented.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and not merely cumulative of 
evidence previously of record.  See id.

At the time of the December 1974 rating decision, the veteran 
had brought forth evidence of back complaints in service, 
however in March 1974, clinical evaluation of the veteran's 
spine was normal.  In November 1974, he underwent a VA 
examination, wherein the examiner stated that there was no 
residuals of disease or injury of the lumbosacral spine.





At the time of the October 1995 rating decision, additional 
service medical records had been associated with the claims 
file.  Although a June 1985 record showed the veteran had 
been treated for a low back muscle strain, he had still not 
brought forth evidence of a low back disorder.

The RO stated that the evidence associated since the December 
1974 rating decision was not new and material and denied 
reopening the claim.  It determined that the new evidence did 
not provide a reasonable possibility of changing the outcome.

Thus, at the time of the October 1995 rating decision, the 
veteran had brought forth inservice evidence of a low back 
injury, but not a chronic low back disorder, to include a 
current low back disorder.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  The Board has determined that the veteran 
has presented evidence which is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a low back 
disorder.  See id.  

Specifically, the veteran has presented a new factual basis 
for considering the claim.  He has brought forth evidence of 
a current low back disorder, which has been diagnosed as 
degenerative disc changes, disc bulging and moderate facet 
hypertrophy, mild canal stenosis at L3-L4 and L4-L5, and 
spondylosis.  See Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Thus, in following Elkins, the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
12 Vet. App. 209.

Whether the claim of entitlement to 
service connection for a low back 
disorder is well grounded.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that his claim of 
entitlement to service connection for a low back disorder 
must be denied as not well grounded.

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

The veteran is competent to state he sustained an injury to 
his low back while in service, and the service medical 
records substantiate his allegation.  However, at the time of 
the March 1974 examination, clinical evaluation of the 
veteran's spine was normal.  During his subsequent period of 
service, clinical evaluations of his spine were normal in 
1985 and 1989.  There was a showing in June 1985 that the 
veteran had been treated for a lumbar muscle strain, but it 
did not indicate that the veteran had a chronic low back 
disorder.

The first showing of a diagnosis of a low back disorder was 
in 1996, which is more than 20 years following the veteran's 
discharge from his first period of service, which is clearly 
when the veteran attributes the incurrence of his low back 
disorder.

The veteran's claim fails because he has not brought forth 
competent evidence of a nexus between the post service 
diagnoses of degenerative disc changes, disc bulging and 
moderate facet hypertrophy, and spondylosis and service, and 
thus the claim is not well grounded.  See Caluza, 7 Vet. 
App. 498.



The Board is aware that in the October 1997 private physical 
therapy report, the physical therapist stated that the 
veteran stated his back problems had begun in service in 
1971.  Such statement by the physical therapist does not 
provide a nexus to service, as it is clearly based upon the 
veteran's history.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit requirement).  
This also applies to the private examiner's finding in the 
February 1996 medical record that the veteran's low back pain 
had been long standing.  It is clear that the examiner based 
the finding of "long standing" on the veteran's report that 
his low back pain began 22 years prior.  See id.  Regardless, 
a finding of "long standing" does not provide a nexus to 
service.

Although the veteran has alleged that his current low back 
disorder is related to the injury he sustained in his first 
period of service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu, 4 Vet. App. at 494; see also 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en banc) 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").

The Board notes there is no evidence that any chronic 
disease, such as arthritis was shown in service or during an 
applicable presumption period.  

Furthermore, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran's current low back disorder is a 
result of an injury sustained in service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).


Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in September 1998 and a 
supplemental statement of the case in August 1999.  

Additionally, at the February 1999 hearing, the veteran 
indicated that there were additional records that needed to 
be obtained.  The Board notes that the pertinent records 
indicated by the veteran are already in the claims file.

Finally, the Board notes that the RO made a finding that 
there were no service records from the veteran's service 
between January 1984 and December 1985.  The veteran has not 
alleged that such records would have established a nexus to 
service.  Thus, although those service medical records are 
not in the claims file, they would not have assisted the 
veteran in his claim for service connection for a low back 
disorder.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).


The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen this claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Board notes that although the RO denied reopening the 
veteran's claim of entitlement to service connection for a 
low back disorder, the veteran has not been prejudiced by the 
Board's reopening the claim and denying it as not well 
grounded.  The veteran has had the opportunity to present 
evidence, testimony, and argument for his basic underlying 
claim of service connection for a back disorder on whatever 
theory.  He has had sufficient opportunity to fully argue the 
merits of his case.  Bernard v. Brown, 4 Vet. App. 394 
(1993).

As the veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded, the doctrine of 
reasonable doubt has no application to this claim.

Initial compensable evaluation for residuals of a fracture of 
the left wrist

Initially the Board finds that the veteran's claim for an 
initial compensable evaluation residuals of a fracture of the 
left wrist for is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected residuals of a fracture of 
the left wrist (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
initial compensable evaluation is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard the Board notes that the veteran was given the 
opportunity to submit additional evidence in support of his 
claim.  He was afforded an additional comprehensive 
examination.  The Board is unaware of any additional 
evidence, VA or non-VA, which has not already been requested 
and/or obtained which is pertinent to the current appeal.  

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for the service-connected 
residuals of a fracture to the left wrist.  The Board notes 
that the veteran had sustained a fracture to his left wrist 
prior to entering service in 1972, and thus, not all the 
symptomatology related to the veteran's wrist is attributable 
to the veteran's service-connected disability.

In September 1998 the examiner entered a diagnosis of 
osteoarthritis, but noted that such was a result of the prior 
fracture, when the veteran was 19 years old.  Thus, the 
diagnosis of osteoarthritis has not been attributed to the 
service-connected injury of 1996, and therefore a compensable 
evaluation under Diagnostic Code 5003 would not be warranted, 
as the arthritis is a result of disease for which the veteran 
is not service connected.

Additionally, although the examiner reported pain with range 
of motion of the left wrist, he noted that the veteran had no 
functional impairment or loss as a result of the injury he 
had sustained in 1996, the residuals of which are service 
connected.  Thus, any limitation of motion in the left wrist 
cannot be attributed to the service-connected residuals of a 
fracture of the left wrist, and therefore no more than a 
noncompensable evaluation is warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  There is no evidence of 
dorsiflexion of less than 15 degrees, or that palmar flexion 
is limited in line with the forearm to warrant a 10 percent 
evaluation based on the symptoms attributable to the service-
connected disability.


Finally, the evidence does not warrant a compensable 
evaluation either due to actual limitation of motion or the 
functional equivalent of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner made a specific 
finding in the examination report that the veteran had no 
functional impairment or loss as a result of the 1996 ulnar 
styloid fracture.  The lack of any clinical findings related 
to the service-connected residuals of a fracture to the left 
wrist are indicative of no more than a noncompensable 
disability evaluation.  See 38 C.F.R. §§ 4.31, 4.40, 4.45.  

Therefore, although the veteran has alleged he has atrophy 
and weakness as a result of the service-connected residuals 
of a fracture to the left wrist, such allegations have not 
been substantiated by the medical evidence.  The veteran does 
have limitations related to his left wrist; however, they 
have not been attributed to the symptoms that are a result of 
the service-connected disability.  The Board finds that the 
VA examiner's finding in the September 1998 examination 
report that the veteran had no functional impairment or loss 
as a result of the service-connected disability to be more 
probative than the veteran's statements and testimony.  

Therefore, to the extent the veteran has asserted that a 
compensable evaluation is warranted because of limitations 
related to his left wrist, the Board finds the medical 
findings do not support his assertions for the reasons stated 
above.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  As 
the board has denied the veteran's appeal, there exists no 
basis upon which to predicate assignment of "staged" 
ratings.  Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for residuals of a fracture to the 
left wrist.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO discussed the criteria 
for extraschedular evaluation, but denied the veteran's claim 
on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
left wrist disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
low back disorder, the appeal is granted to this extent.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a low back disorder, 
the appeal is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture to the left wrist is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



